Citation Nr: 1443551	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision, in pertinent part, granted service connection for hypertension, right knee degenerative joint disease, left knee degenerative joint disease and lumbar spine degenerative joint disease.  Initial 10 percent ratings were assigned for right knee degenerative joint disease and lumbar spine degenerative joint disease, effective March 1, 2009.  Finally, initial noncompensable ratings were assigned for left knee degenerative joint disease and hypertension, effective March 1, 2009.

Jurisdiction over these matters was subsequently transferred to the Waco, Texas RO.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.

Moreover, this appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a March 2012, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating for lumbar spine degenerative disc disease and a 10 percent rating for left knee degenerative joint disease, effective March 1, 2009.  The Veteran was informed of this March 2012 Decision Review Officer (DRO) decision in April 2012.

In June 2012, the Veteran testified at a video conference hearing at the Muskogee, Oklahoma RO, before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

In September 2013, the AOJ awarded a temporary total rating due to hospitalization over 21 days for the Veteran's left knee degenerative joint disease, effective August 24, 2012.  A 10 percent rating was then assigned as of October 1, 2012.

As a final preliminary matter, the Board also notes that, in addition to the Virtual VA file, there is Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.   A review of the documents reveals various private treatment records.  In addition, there are adjudicatory documents that were duplicative of the evidence in the Virtual VA file or are irrelevant to the issues on appeal. 

The issues of entitlement to an increased rating for cervical spine degenerative disc disease, bilateral pterygium and bilateral tinnitus, as well as a claim for service connection for vertigo, were raised by the Veteran in April 2014.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The record reflects that, following the issuance of the March 2012 supplemental statement of the case (SSOC), numerous pieces of evidence were added to the Veteran's Virtual VA and VBMS files.  Such evidence includes VA treatment records dated through March 2014 and knee Disability Benefits Questionnaire (DBQ) reports dated in August 2013 and March 2014 as well as various private treatment records.  In July 2014, the Board sent the Veteran a letter informing him that such new evidence had been associated with his files and inquiring as to whether he waived initial AOJ consideration of this evidence.  The Veteran responded later that month indicating that he wished for his claims to be remanded to the AOJ for review of the additional evidence that had been submitted in his appeals.  Under these circumstances, the Board has no alternative but to remand these matters for AOJ consideration of the instant claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013). 

With regards to the Veteran's claims for a higher initial rating for a lumbar spine disorder and a left knee disorder, the Board notes that he submitted Appeal Status Election Form in April 2012.  The Veteran indicated on this form that the March 2012 DRO decision had satisfied his appeals as to the claims for a higher rating for lumbar spine degenerative disc disease and left knee degenerative joint disease.  Such statement would, under most circumstances, be considered a withdrawal of the identified pending claims.  See 38 C.F.R. § 20.204 (2013).   However, in his June 2012 hearing, the Veteran offered detailed testimony as to the claims for a higher initial rating for hypertension, right knee degenerative joint disease, left knee degenerative joint disease and lumbar spine degenerative joint disease.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  The Veteran also subsequently filed a claim for an increased rating for lumbar spine degenerative joint disease with the RO.  It is therefore unclear whether the Veteran intends to continue his appeals as to the issues of a higher rating for a lumbar spine disorder and a left knee disorder.  On remand, the AOJ should clarify whether the Veteran intends to continue such appeals.

During his June 2012 hearing, the Veteran testified that he had received private treatment from Dr. A. for his service-connected hypertension.  Such records are not contained in the claims file.  In addition, in May 2014, the Veteran submitted several VA Authorization and Consent to Release Information to the VA (VA Form 21-4142) in favor of private providers as well as private treatment records.  It is not clear whether additional, or more recent, private treatment records exist.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities and to submit any treatment records or statements addressing the severity of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he wishes to continue his appeals as to the claims for a higher initial rating for lumbar spine degenerative joint disease and left knee degenerative joint disease.  All responses should be associated with the claims file.

2.  Obtain VA treatment records from the North Texas Health Care System dated from March 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities, to include Dr. A. as identified by the Veteran during his June 2012 hearing and/or Drs. R. H., V.S. and S.M. as identified on the VA Forms 21-4142 submitted in May 2014.  He should also be provided the opportunity to submit any additional statements addressing the symptoms attributed to each such service-connected disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After conducting any additional indicated development, readjudicate the issues of on appeal with consideration of the additional evidence received or added to the Veteran's file after the issuance of the March 2012 supplemental statement case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.   An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



